DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Abstract
The abstract of the disclosure is objected to because it exceeds 150 words and exceeds 15 lines of text.  Correction is required.  See MPEP § 608.01(b).

Specification
The disclosure is objected to because the specification contains the typographical error “SCl” (see, e.g., para. 0086), which should be changed to “SC1” or “SC-1” (see fig. 4). All instances of “SCl” (about 12 in the specification) need to be corrected.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046 (Fed. Cir. 1993); In re Longi, 759 F.2d 887 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937 (CCPA 1982); In re Vogel, 422 F.2d 438 (CCPA 1970); In re Thorington, 418 F.2d 528 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 of the present application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of US Patent 11,020,776. Although the claims at issue are not identical, they are not patentably distinct from each other because they share substantial similarities—almost all limitations of claim 1 of the present application are found in claim 4 of US Patent 11,020,776—as illustrated in the table below (boldface indicates a limitation is the same/similar for both claims):
Claim 4 of US Patent 11020776
Claim 1 of the present application
A substrate cleaning method comprising:

a processing liquid supplying step of supplying a processing liquid that includes a solute composition and a solvent to an upper surface of a substrate, 

the solute composition being such that the solute composition is hardly soluble or insoluble in a water-based peeling liquid before being heated to a temperature equal to or higher than a decomposing temperature and that the solute composition is decomposed by being heated to the temperature equal to or higher than the decomposing temperature and becoming soluble in the water-based peeling liquid;

a film forming step in which the solvent is volatilized from the processing liquid present on the upper surface of the substrate, thereby solidifying or hardening the processing liquid to form a particle holding layer, in the form of a solid-state film made of the solute composition, on the upper surface of the substrate, 

the film forming step including a heating step of heating the processing liquid supplied to the upper surface of the substrate to a temperature lower than the decomposing temperature;

a rotating step of rotating the substrate;

a removal step of supplying the water-based peeling liquid to the upper surface of the substrate while rotating the substrate by the rotating step so as to peel the particle holding layer off the upper surface of the substrate and remove the particle holding layer from the upper surface of the substrate, wherein the particle holding layer is excluded from a periphery of the upper surface of the substrate together with the water-based peeling liquid by an action of centrifugal force due to the rotation of the substrate;

a residue removal step of supplying a residue removing liquid, which dissolves the solute composition, to the upper surface of the substrate after the removal step; and

a rinse step of supplying a rinse liquid to wash away the water-based peeling liquid from the upper surface of the substrate before the residue removal step and after the removal step,

wherein the processing liquid supplying step includes a step of supplying the processing liquid to the upper surface of the substrate from a processing liquid nozzle which is positioned in a space between the upper surface of the substrate and a facing surface of a facing member positioned at a first position,

the processing liquid nozzle is retracted from the space between the upper surface of the substrate and the facing surface after the processing liquid supplying step,

in the heating step, a heating medium having a boiling point lower than the decomposing temperature is supplied to a rear surface that is a lower surface of the substrate, thereby heating the processing liquid supplied to the upper surface of the substrate to the temperature lower than the decomposing temperature, and

during the heating step, the facing member is located at a second position which is closer to the upper surface of the substrate than the first position, after retracting the processing liquid nozzle from the space between the upper surface of the substrate and the facing surface,

wherein the residue removing liquid consists of an organic solvent including at least one selected from thinner, toluene, acetates, alcohols and glycols.
A substrate cleaning method comprising:

a processing liquid supplying step of supplying a processing liquid that includes a solute and a solvent, to an upper surface of a substrate;

a film forming step in which the solvent is at least partially volatilized from the processing liquid supplied to the upper surface of the substrate, by which the processing liquid is solidified or hardened to form a particle holding layer on the upper surface of the substrate; and

a removal step in which a peeling liquid, which peels the particle holding layer, is supplied to the upper surface of the substrate, thereby peeling and removing the particle holding layer from the upper surface of the substrate;

wherein the solute included in the particle holding layer has such properties of being insoluble in the peeling liquid before being heated at a temperature equal to or higher than a quality-changing temperature, and of becoming soluble in the peeling liquid by being heated at a temperature equal to or higher than the quality-changing temperature,

the film forming step includes a heating step in which the processing liquid supplied to the upper surface of the substrate is heated at a temperature less than the quality-changing temperature, thereby forming the particle holding layer on the upper surface of the substrate,

the method further comprises a residue removal step in which a residue removing liquid which has a property of dissolving the solute before being heated at a temperature equal to or higher than the quality-changing temperature is supplied to the upper surface of the substrate after the removal step, thereby removing residues that remain on the upper surface of the substrate after the particle holding layer has been removed, and

the residue removing liquid is an organic solvent which is selected from thinner, toluene, acetates, alcohols, and glycols.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 at line 1-3 recites that the solute is a resin that’s “hardly soluble or insoluble in the peeling liquid,” which conflicts with claim 1’s recitation that the solute is “insoluble in the peeling liquid” (line 15-16). Clarification is requested.
Same rejection applies to Claim 10 (pg. 79 at line 1), which also recites that the solute is a resin that’s “hardly soluble or insoluble in the peeling liquid.” This conflicts with claim 7’s recitation that the solute is “insoluble in the peeling liquid” (pg. 77 at line 8-10). Clarification is requested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over KANEKO-995 (US PGPUB 20150128995), in view of KANEKO-910 (US PGPUB 20150064910).
Regarding Claim 1, KANEKO-995 teaches a substrate cleaning method (fourth embodiment, fig. 11, para. 0130-34; the fourth embodiment is the same as the other embodiments except a dissolving liquid is not used to dissolve the topcoat film, para. 0130). KANEKO-995’s method comprises:
a processing liquid supplying step of supplying (step S303 in fig. 11, which is the same as step S103 in fig. 4, para. 0132) a processing liquid (supplying topcoat solution, para. 0072) that includes a solute (resin, para. 0074) and a solvent (volatile component, para. 0074, which can be a solvent such as propylene glycol monomethyl ether (PGME), para. 0142) to an upper surface of a substrate (para. 0072);
a film forming step (drying process, step S304 in fig. 11, which is same as step S104 in fig. 4) in which the solvent (volatile component) is at least partially volatilized (volatile component vaporizes, para. 0076-78) from the processing liquid (topcoat solution) supplied to the upper surface of the substrate (as explained above), by which the processing liquid is solidified or hardened (see para. 0076-78) to form a particle holding layer on the upper surface of the substrate (forming topcoat film on wafer W, para. 0076);
a removal step in which a peeling liquid, which peels the particle holding layer, is supplied to the upper surface of the substrate (supplying DIW as stripping liquid to wafer W, step S305 in fig. 11, para. 0133-34), thereby peeling and removing the particle holding layer from the upper surface of the substrate (see para. 0133-34).
KANEKO-995 teaches accelerating the vaporization of the solvent (volatile component) when forming the film (see para. 0076-78).
Because the processing liquid (topcoat solution) contains the solute and the solvent, and the processing liquid is solidified or hardened to form the particle holding layer (topcoat film), a person having ordinary skill in the art would understand that the particle holding layer (topcoat film) includes the solute.
Because KANEKO-995 teaches the same solute (e.g., acrylic resin, para. 0074) and the same peeling liquid (e.g., DIW, para. 0133) as the present application (e.g., acrylic resin, para. 0153; DIW, para. 0137), a person having ordinary skill in the art would reasonably expect that KANEKO-995’s solute has the same property as recited in the claim (i.e., “being insoluble in a peeling liquid before being heated to a temperature equal to or higher than a quality-changing temperature, and of becoming soluble in the peeling liquid by being heated at a temperature equal to or higher than the quality changing temperature”). See MPEP §§ 2112(III), 2112.01(II).
Additionally, KANEKO-995 teaches the particle holding layer (topcoat film)—which is predominately the solute after the solvent has been volatilized—can be dissolved by a dissolving-processing liquid (see para. 0036, 0081, 0104); a person having ordinary skill in the art would understand that the solute can be dissolved by such dissolving-processing liquid. KANEKO-995 teaches the dissolving-processing liquid can be thinner, toluene, acetates, alcohols, and glycols (para. 0145), including isopropyl alcohol (para. 0122).
KANEKO-995 does not explicitly teach:
“the film forming step includes a heating step in which the processing liquid supplied to the upper surface of the substrate is heated at a temperature less than the quality-changing temperature, thereby forming the particle holding layer on the upper surface of the substrate”;
“the method further comprises a residue removal step in which a residue removing liquid which has a property of dissolving the solute before being heated at a temperature equal to or higher than the quality-changing temperature is supplied to the upper surface of the substrate after the removal step, thereby removing residues that remain on the upper surface of the substrate after the particle holding layer has been removed”;
“the residue removing liquid is an organic solvent which is selected from thinner, toluene, acetates, alcohols, and glycols.”
KANEKO-910 teaches a substrate cleaning method (abstract) that vaporizes a solvent to form a film/layer (para. 0031, 0130-33) on the substrate and removes that film/layer with a peeling liquid (para. 0032-33, 0137-38), just like the present application; thus, KANEKO-910 is analogous.
Like KANEKO-995, KANEKO-910 teaches accelerating vaporization (para. 0087-88, 0130-31) of the solvent when forming the film/layer on the substrate. Specifically, KANEKO-910 teaches the film forming step (para. 0130-31) includes a heating step of heating the processing liquid (supplying N2 gas at approximately 90℃ to the wafer’s back surface, para. 0087-88, 0131, which would heat the topcoat solution) supplied to the upper surface of the substrate (topcoat solution is present on wafer W’s patterned surface, as explained above) to a temperature (e.g., approximately 90℃), thereby forming the film/layer on the substrate’s upper surface (see para. 0130-31).
Like KANEKO-995, KANEKO-910 teaches the same solute (e.g., acrylic resin, para. 0031) as the present application (e.g., acrylic resin, para. 0153); thus, a person having ordinary skill in the art would reasonably expect the solute has the same property of quality-changing temperature as recited in the claim. See MPEP §§ 2112(III), 2112.01(II). Moreover, the present application discloses that the solute/resin can have a quality-changing temperature of 180℃ (para. 0120) or 200℃ or higher (para. 0118); thus, KANEKO-910’s disclosures regarding the step of heating the processing liquid at about 90℃ read on the claim limitation of “heated at a temperature less than the quality-changing temperature.” Indeed, the present application teaches heating the substrate at a temperature below 100℃ (para. 0120, 0123), similar to KANEKO-910’s temperature.
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to substitute KANEKO-995’s vaporization acceleration step with KANEKO-910’s vaporization acceleration step (which includes heating the wafer’s back side to a temperature less than the solute’s quality-changing temperature), with reasonable expectation of accelerating vaporization when forming the film on the substrate. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007); MPEP § 2143, B. Here, both KANEKO-995 (see para. 0076-78) and KANEKO-910 (see para. 0088, 0130-31) teach various ways to accelerate vaporization when forming the film. Both teach forming the film using the same solute (e.g., acrylic resin, see KANEKO-995 at para. 0080; see KANEKO-910 at para. 0031) as the present application, which means both teach the same quality-changing temperature. See MPEP §§ 2112(III), 2112.01(II). As a result, the substitution of KANEKO-995’s acceleration step with KANEKO-910’s acceleration step (e.g., heating) would’ve been obvious and would yield predictable results.
KANEKO-910 also teaches that after the removal step (after removing the topcoat film, see para. 0141-43), residues may still remain on the substrate’s upper surface (see para. 0142-43); KANEKO-910 teaches removing those residues in a residue removal step in which a residue removing liquid is supplied to the upper surface of the substrate after the removal step (see para. 0141-43), thereby removing residues that remain on the upper surface of the substrate after the particle holding layer has been removed (see para. 0141-43). KANEKO-910 teaches the residues can include topcoat film (see para. 0143). Like KANEKO-995, KANEKO-910 teaches that the topcoat film can be dissolved by an organic solvent such as thinner, toluene, acetates, alcohols, and glycols (see para. 0150, 0156).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to further modify the combination of KANEKO-995 and KANEKO-910 to incorporate a residue removal step in which a residue removing liquid is supplied to the upper surface of the substrate after the removal step (as taught by KANEKO-910), with reasonable expectation of enhancing cleaning. As KANEKO-910 explains, some residues may not be completely removed when the topcoat film was peeled off, and the residue removing liquid helps removing those residues. Thus, a person having ordinary skill in the art would’ve been motivated to incorporate a step of supplying a residue removing liquid to the substrate, with reasonable expectation of removing residues from the substrate.
Because the residues can include topcoat film (see KANEKO-910) and the topcoat film can be dissolved by an organic solvent such as thinner, toluene, acetates, alcohols, and glycols (see KANEKO-910 at para. 0150, 0156; see KANEKO-995 at para. 0145), a person having ordinary skill in the art would’ve been motivated to use an organic solvent (e.g., thinner, toluene, acetates, alcohols, and glycols) as the residue removing liquid, with reasonable expectation of removing residues and enhancing cleaning.
In the resulting combination of KANEKO-995 AND KANEKO-910, the residue removing liquid can be an organic solvent such as thinner, toluene, acetates, alcohols, and glycols. Because the combination teaches the same residue removing liquid (e.g., thinner, toluene, acetates, alcohols, and glycols) and the same solute (e.g., acrylic resin) as the present application (see para. 0153, 0156), a person having ordinary skill in the art would reasonably expect the residue removing liquid (as taught by the combination of KANEKO-995 AND KANEKO-910) to have the same property as recited in the claim (i.e., “dissolving the solute before being heated at a temperature equal to or higher than the quality-changing temperature”). See MPEP §§ 2112(III), 2112.01(II). As explained above, the combination already teaches the organic solvent (e.g., thinner, toluene, acetates, alcohols, and glycols) can dissolve the topcoat film, which includes predominantly the solute.
Regarding Claim 2, the combination of KANEKO-995 and KANEKO-910 teaches the substrate cleaning method according to Claim 1. As explained above, the combination teaches the residue removing liquid is an organic solvent such as alcohols; in particular, the combination teaches isopropyl alcohol can be used (see KANEKO-995 at para. para. 0122).
Regarding Claim 3, the combination of KANEKO-995 and KANEKO-910 teaches the substrate cleaning method according to Claim 1. The combination teaches wherein the peeling liquid includes at least one of deionized water (see KANEKO-995 at para. 0065, 0079, 0133-34), carbonated water (see KANEKO-995 at para. 0141), ammonia solution (a low-concentration alkali solution containing aqueous ammonium, see KANEKO-995 at para. 0066, 0106, 0141), aqueous solution of tetramethylammonium hydroxide (a low-concentration alkali solution containing TMAH, see KANEKO-995 at para. 0066, 0106, 0141).
Regarding Claim 4, the combination of KANEKO-995 and KANEKO-910 teaches the substrate cleaning method according to Claim 1. The combination teaches wherein the method further comprises a rinse step of supplying a rinse liquid to the upper surface of the substrate (see para. 0134) to wash the peeling liquid away from the upper surface of the substrate (see para. 0134), and the rinse liquid includes at least one of deionized water (see para. 0134).
Regarding Claim 5, the combination of KANEKO-995 and KANEKO-910 teaches the substrate cleaning method according to Claim 1. The combination teaches the solute is a resin (see KANEKO-995 at para. 0074). Because the combination teaches the same solute (e.g., acrylic resin, see KANEKO-995 at para. 0074) and the same peeling liquid (e.g., DIW, see KANEKO-995 at para. 0133) as the present application (see para. 0153, 0137), a person having ordinary skill in the art would reasonably expect that the resin has the same property as recited in the claim (i.e., “being hardly soluble or insoluble in the peeling liquid before being heated at a temperature equal to or higher than the quality-changing temperature, and of becoming soluble in the peeling liquid by being heated at a temperature equal to or higher than the quality-changing temperature”). See MPEP §§ 2112(III), 2112.01(II).
Regarding Claim 7, KANEKO-995 teaches a substrate cleaning method (as explained above). As explained above, KANEKO-995’s method comprises:
a processing liquid supplying step of supplying a processing liquid (topcoat solution) that includes a solute (resin) and a solvent (volatile component) to an upper surface of a substrate (as explained above);
a film forming step (drying process) in which the solvent (volatile component) is at least partially volatilized (as explained above) from the processing liquid (topcoat solution) supplied to the upper surface of the substrate (as explained above), by which the processing liquid is solidified or hardened to form a particle holding layer (topcoat film) on the upper surface of the substrate (as explained above);
a removal step in which a peeling liquid (DIW), which peels the particle holding layer, is supplied to the upper surface of the substrate (as explained above), thereby peeling and removing the particle holding layer from the upper surface of the substrate (as explained above).
KANEKO-995 teaches accelerating the vaporization of the solvent (volatile component) when forming the film (see para. 0076-78).
Because the processing liquid (topcoat solution) contains the solute and the solvent, and the processing liquid is solidified or hardened to form the particle holding layer (topcoat film), a person having ordinary skill in the art would understand that the particle holding layer (topcoat film) includes the solute.
Because KANEKO-995 teaches the same solute (e.g., acrylic resin, para. 0074) and the same peeling liquid (e.g., DIW, para. 0133) as the present application (see para. 0137, 0153), a person having ordinary skill in the art would reasonably expect that KANEKO-995’s solute has the same property as recited in the claim (i.e., “being insoluble in a peeling liquid before being heated to a temperature equal to or higher than a quality-changing temperature, and of becoming soluble in the peeling liquid by being heated at a temperature equal to or higher than the quality changing temperature”). See MPEP §§ 2112(III), 2112.01(II).
Additionally, KANEKO-995 teaches the particle holding layer (topcoat film)—which is predominately the solute after the solvent has been volatilized—can be dissolved by a dissolving-processing liquid (see para. 0036, 0081, 0104); a person having ordinary skill in the art would understand that the solute can be dissolved by such dissolving-processing liquid. KANEKO-995 teaches the dissolving-processing liquid can be acetic acid, formic acid, and hydroxyacetic acid (para. 0145).
KANEKO-995 does not explicitly teach:
“the film forming step includes a heating step in which the processing liquid supplied to the upper surface of the substrate is heated at a temperature less than the quality-changing temperature, thereby forming the particle holding layer on the upper surface of the substrate”;
“the method further comprises a residue removal step in which a residue removing liquid which has a property of dissolving the solute before being heated at a temperature equal to or higher than the quality-changing temperature is supplied to the upper surface of the substrate after the removal step, thereby removing residues that remain on the upper surface of the substrate after the particle holding layer has been removed”;
“the residue removing liquid is an acid liquid which is selected from acetic acid, formic acid, and hydroxyl acetic acid.”
KANEKO-910 teaches a substrate cleaning method (abstract) that vaporizes a solvent to form a film/layer (para. 0031, 0130-33) on the substrate and removes that film/layer with a peeling liquid (para. 0032-33, 0137-38), just like the present application; thus, KANEKO-910 is analogous.
Like KANEKO-995, KANEKO-910 teaches accelerating vaporization (para. 0087-88, 0130-31) of the solvent when forming the film/layer on the substrate. Specifically, KANEKO-910 teaches the film forming step (para. 0130-31) includes a heating step of heating the processing liquid (supplying N2 gas at approximately 90℃ to the wafer’s back surface, para. 0087-88, 0131, which would heat the topcoat solution) supplied to the upper surface of the substrate (topcoat solution is present on wafer W’s patterned surface, as explained above) to a temperature (e.g., approximately 90℃), thereby forming the film/layer on the substrate’s upper surface (see para. 0130-31).
Like KANEKO-995, KANEKO-910 teaches the same solute (e.g., acrylic resin, para. 0031) as the present application (see para. 0153); thus, a person having ordinary skill in the art would reasonably expect the solute has the same property of quality-changing temperature as recited in the claim. See MPEP §§ 2112(III), 2112.01(II). Moreover, the present application discloses that the solute/resin can have a quality-changing temperature of 180℃ (para. 0120) or 200℃ or higher (para. 0118); thus, KANEKO-910’s disclosures regarding the step of heating the processing liquid at about 90℃ read on the claim limitation of “heated at a temperature less than the quality-changing temperature.” Indeed, the present application teaches heating the substrate at a temperature below 100℃ (para. 0120, 0123), similar to KANEKO-910’s temperature.
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to substitute KANEKO-995’s vaporization acceleration step with KANEKO-910’s vaporization acceleration step (which includes heating the wafer’s back side to a temperature less than the solute’s quality-changing temperature), with reasonable expectation of accelerating vaporization when forming the film on the substrate. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR, 550 U.S. at 415-21; MPEP § 2143, B. Here, both KANEKO-995 (see para. 0076-78) and KANEKO-910 (see para. 0088, 0130-31) teach various ways to accelerate vaporization when forming the film. Both teach forming the film using the same solute (e.g., acrylic resin, see KANEKO-995 at para. 0080; see KANEKO-910 at para. 0031) as the present application, which means both teach the same quality-changing temperature. See MPEP §§ 2112(III), 2112.01(II). As a result, the substitution of KANEKO-995’s acceleration step with KANEKO-910’s acceleration step (e.g., heating) would’ve been obvious and would yield predictable results.
KANEKO-910 also teaches that after the removal step (after removing the topcoat film, see para. 0141-43), residues may still remain on the substrate’s upper surface (see para. 0142-43); KANEKO-910 teaches removing those residues in a residue removal step in which a residue removing liquid is supplied to the upper surface of the substrate after the removal step (see para. 0141-43), thereby removing residues that remain on the upper surface of the substrate after the particle holding layer has been removed (see para. 0141-43). KANEKO-910 teaches the residues can include topcoat film and reaction product (see para. 0143). KANEKO-910 teaches that the topcoat film can be dissolved by acetic acid, formic acid, and hydroxyacetic acid (see para. 0156) and the reaction product can be dissolved by acetic acid (see para. 0119, 0153).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to further modify the combination of KANEKO-995 and KANEKO-910 to incorporate a residue removal step in which a residue removing liquid is supplied to the upper surface of the substrate after the removal step (as taught by KANEKO-910), with reasonable expectation of enhancing cleaning. As KANEKO-910 explains, some residues may not be completely removed when the topcoat film was peeled off, and the residue removing liquid helps removing those residues. Thus, a person having ordinary skill in the art would’ve been motivated to incorporate a step of supplying a residue removing liquid to the substrate, with reasonable expectation of removing residues from the substrate. 
Because the residues can include topcoat film (see KANEKO-910), which can be dissolved by acetic acid, formic acid, and hydroxyacetic acid (see KANEKO-910 at para. 0156; see KANEKO-995 at para. 0145), a person having ordinary skill in the art would’ve been motivated to use acetic acid, formic acid, or hydroxyacetic acid as the residue removing liquid, with reasonable expectation of removing residues and enhancing cleaning.
In the resulting combination of KANEKO-995 AND KANEKO-910, the residue removing liquid can be acetic acid, formic acid, or hydroxyacetic acid. Because the combination teaches the same residue removing liquid (e.g., acetic acid, formic acid, hydroxyacetic acid) and the same solute (e.g., acrylic resin) as the present application (see para. 0153, 0156), a person having ordinary skill in the art would reasonably expect the residue removing liquid (as taught by the combination of KANEKO-995 AND KANEKO-910) to have the same property as recited in the claim (i.e., “dissolving the solute before being heated at a temperature equal to or higher than the quality-changing temperature”). See MPEP §§ 2112(III), 2112.01(II). As explained above, the combination already teaches that acetic acid, formic acid, and hydroxyacetic acid can dissolve the topcoat film, which includes predominantly the solute.
Regarding Claim 8, the combination of KANEKO-995 and KANEKO-910 teaches the substrate cleaning method according to Claim 7. The combination teaches wherein the peeling liquid includes at least one of deionized water (see KANEKO-995 at para. 0065, 0079, 0133-34), carbonated water (see KANEKO-995 at para. 0141), ammonia solution (a low-concentration alkali solution containing aqueous ammonium, see KANEKO-995 at para. 0066, 0106, 0141), aqueous solution of tetramethylammonium hydroxide (a low-concentration alkali solution containing TMAH, see KANEKO-995 at para. 0066, 0106, 0141).
Regarding Claim 9, the combination of KANEKO-995 and KANEKO-910 teaches the substrate cleaning method according to Claim 7. The combination teaches wherein the method further comprises a rinse step of supplying a rinse liquid to the upper surface of the substrate (see para. 0134) to wash the peeling liquid away from the upper surface of the substrate (see para. 0134), and the rinse liquid includes at least one of deionized water (see para. 0134).
Regarding Claim 10, the combination of KANEKO-995 and KANEKO-910 teaches the substrate cleaning method according to Claim 7. The combination teaches the solute is a resin (see KANEKO-995 at para. 0074). Because the combination teaches the same solute (e.g., acrylic resin, see KANEKO-995 at para. 0074) and the same peeling liquid (e.g., DIW, see KANEKO-995 at para. 0133) as the present application (see para. 0153, 0137), a person having ordinary skill in the art would reasonably expect that the resin has the same property as recited in the claim (i.e., “being hardly soluble or insoluble in the peeling liquid before being heated at a temperature equal to or higher than the quality-changing temperature, and of becoming soluble in the peeling liquid by being heated at a temperature equal to or higher than the quality-changing temperature”). See MPEP §§ 2112(III), 2112.01(II).

Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of KANEKO-995 and KANEKO-910, and as evidenced by Yaws’ Handbook of Properties for Aqueous Systems (2012 Knovel).
Regarding Claim 6, the combination of KANEKO-995 and KANEKO-910 teaches the substrate cleaning method according to Claim 1. The combination teaches the peeling liquid (e.g., DIW) is compatible (PGME acetate’s solubility in water is 214,000 ppm at 20℃, see Yaws’ Handbook of Properties for Aqueous Systems) with the solvent (PGME or its acetate, see KANEKO-995 at para. 0142).
Regarding Claim 11, the combination of KANEKO-995 and KANEKO-910 teaches the substrate cleaning method according to Claim 7. The combination teaches the peeling liquid (e.g., DIW) is compatible (PGME acetate’s solubility in water is 214,000 ppm at 20℃, see Yaws’ Handbook of Properties for Aqueous Systems) with the solvent (PGME or its acetate, see KANEKO-995 at para. 0142).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Zhang whose telephone number is (571)272-3422.  The examiner can normally be reached on M-F 09:00-17:00 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.Z.Z./Examiner, Art Unit 1714
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714